On Petition for Rehearing.
3. In the petition for a rehearing the principal contention is that the court has disregarded the rule that the dedication is not to be presumed, but must be established by such acts or declarations as shown beyond a conjecture a present intention on the part of the owner to part with his title. Although the authorities state the rule to be that the intent of the owner to dedicate must be clearly shown, yet the intent which the law means is that expressed in the visible conduct or open acts of the owner. The public or individuals have a right to rely on the owner’s conduct, as indicating his intent, such as would reasonably lead one to infer a dedication rather than a secret intent. Neither is it true that such intent in every case must exist in the mind of the owner. If his open and known acts are of such a character as to induce the belief that the owner intended to dedicate, and the public or individuals acted upon such conduct, and acquired rights which would be lost if the owner were allowed to reclaim the land, it will amount to a dedication. Elliott, Roads and Streets (3 ed.) §§ 138, 139, and 140. The text in Section 138 is quoted with approval in Pittsburg, etc., R. W. Co. v. Town of Crown Point, 150 Ind. 550 (50 N. E. 741); Schettler v. Lynch, 23 Utah 305 (64 Pac. 955), and Raymond v. Wichita, 70 Kan. 523 (79 Pac. *556323.) At Section 145 the same author says that, from rules he has previously stated, “our conclusion must be that if the landowner’s conduct is such as to indicate to men of ordinary prudence that there was an intent to dedicate, the question of evil purpose or fraudulent design ought not to enter into the investigation.”
4. The character of the intention to dedicate and the evidence of it are different things. The proof of the intent does not depend .on the class of the evidence. No particular class of evidence is required. It is enough if the intention be proved by evidence that is of a satisfactory character. It may be proved by express contract or language of the owner, or be gathered from conduct of the owner in connection with the surrounding circumstances. Elliott, Roads and Streets, § 173. It is said at Section 175 of Elliott that there is no reason why the ordinary rules of presumptive evidence should not apply to cases of dedication, as well as other cases where the title to real property is in controversy; and it follows that the person against whom the dedication is asserted should be held to intend the reasonable and necessary consequences of his acts.
5. Therefore a court is justified in presuming that the owner intended what his acts indicate. This presumption is a rebuttable one, except in cases in which its overthrow would operate as a fraud upon innocent parties, who have acted on the faith of the conduct. Faust v. Huntington, 91 Ind. 493, 495.
To hold that Bigelow did not intend to dedicate the street would be to attribute to him bad faith in the sale of the lot; such intent being indicated by the conditions and the surrounding circumstances at the time of the sale, including the price named in the deed conveying lots 7 and 8, in block 8, and fractions of two other lots, which was $1,500, the ground being open and unoccupied and to all appearances a continuation of Laughlin Street. On *557the contrary, we must attribute to him a purpose to deal fairly with the purchaser.
Considering the circumstances of this case we think the court is fully justified in the conclusions reached in the opinion, that Bigelow’s map of his addition represented Laughlin Street on the east of lot 7.
It is also claimed in the petition that defendant is a purchaser without notice of defects in his title. But the same circumstances that established the dedication are sufficient to put him upon notice, and it is augmented by the fact that the city for many years has maintained a sidewalk on the west side of the street, which has been used as a public passway by pedestrians. But that question has not been raised in this case. The only issue tendered by the pleading is as to the dedication.
The petition is denied.
Affirmed: Rehearing Denied.